internal_revenue_service number release date index number ------------------ ------------ -------------------- --------------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc tege eb qp2 plr-129406-08 date december legend e ein plan dear ---- --------- -------------------- ---------------- ------------------------------------------------- this responds to your authorized representative’s letter of ------------------ and subsequent correspondence on behalf of entity e requesting a ruling concerning the deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code e represents that it is a tax-exempt_organization under sec_501 of the code and an eligible_employer under sec_457 the plan was established by e for the benefit of a select group of management and highly compensated employees under the plan an eligible_employee becomes a participant by entering into an agreement to defer compensation into the plan the election must be made prior to the beginning of the month in which the employee’s compensation is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up contribution for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains plr-129406-08 normal_retirement_age under the plan the normal_retirement_age for purposes of the catch-up provisions is age the amounts that may be deferred under the catch-up provisions are within the limitations of sec_457 distribution events under the plan include termination of employment retirement date termination of employment on or after normal_retirement_age death and disability upon the occurrence of a distribution event a participant may elect to receive his distribution as a lump sum payment or in the form of installment payments the participant may elect during the 90-day period preceding a distribution event to defer distribution of his account to a date no later than the required_payment date however following the participant’s retirement date the participant may make an irrevocable election to defer distribution of the account provided that election is filed before distribution is made and the deferred distribution date is not later than the required_payment date the plan also provides for a distribution due to an unforeseeable_emergency that is a severe financial hardship resulting from extraordinary and unforeseeable circumstances beyond the control of the participant under sec_457 the plan provides for acceptance of transfers of a participant's account balance from another eligible_deferred_compensation_plan maintained by a tax-exempt employer as provided for in sec_457 the plan provides for permissive plan to plan transfers of all or a portion of a participant's account to another eligible_deferred_compensation_plan maintained by a tax-exempt_organization if the participant has terminated service and is an employee of the other eligible_plan the plan provides that all amounts deferred under the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall remain until made available to the participant or his beneficiary solely the property and rights of the e subject only to the claims of the e’s general creditors the plan also provides that a participant or beneficiary has no right or claim against the assets of e the rights of any participant or beneficiary to payments pursuant to the plan are generally non-assignable and not subject_to attachment execution garnishment sequestration or other legal or equitable practice e has adopted a related trust to help it meet its obligations under the plan sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan maintained by an organization other than a plr-129406-08 governmental_unit exempt from tax any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a tax-exempt plan which requires the plan assets and income to remain until made available the participant or other beneficiary solely the property and rights of the employer subject only to the claims of the employer’s general creditors sec_457 provides that the term eligible_employer means a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from income_tax sec_457 of the code provides that compensation will be deferred for any calendar month only if an agreement providing for such deferral has been entered into before the beginning of such month an eligible_plan may provide that if a participant enters into an agreement providing for deferral by salary reduction under the plan the agreement will remain in effect until the participant revokes or alters the terms of the agreement sec_457 requires an eligible_plan of a tax-exempt employer to provide that i all amounts of compensation deferred under the plan ii all property and rights purchased with such amounts and iii all income attributable to such amounts property or rights must remain until made available to the participant or other beneficiary solely the property and rights of the employer without being restricted to the provision of benefits under the plan subject only to the claims of the employer's general creditors sec_1_457-4 of the regulations provides that a plan may define the normal_retirement_age for purposes of the last-three-years catch-up provision as any age that is on or after the earlier of age or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age and that is not later than age seventy and a half alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the three-year catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant plr-129406-08 to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-4 of the regulations provides a special exception for qualified police and firefighters to retire as early as age forty for purposes of the three-year catch- up provision sec_1_457-5 of the regulations provides that the sec_457 eligible- deferral amount limitation is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral under sec_1_457-4 of the regulations for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 of the code provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_1_457-6 of the regulations provides the requirements for a unforeseeable_emergency distribution an unforeseeable_emergency must be defined in the plan as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant's or beneficiary's spouse or the participant's or beneficiary's dependent loss of the participant's or beneficiary's property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner's insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary whether a participant or beneficiary is faced with an unforeseeable_emergency is determined based on the relevant facts and circumstances of each case however a distribution on account of unforeseeable_emergency may not be made to the extent that such emergency is or may be relieved through reimbursement or compensation from insurance or otherwise by liquidation of the participant's assets to the extent the liquidation of such assets would not itself cause severe financial hardship or by cessation of deferrals under the plan further distributions because of an unforeseeable_emergency must be limited to the amount reasonably necessary to satisfy the emergency need which may include any amounts necessary to pay any plr-129406-08 federal state or local_income_taxes or penalties reasonably anticipated to result from the distribution sec_457 of the code requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in sec_1_401_a_9_-1 through a -9 of the regulations sec_457 of the code provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_1_457-10 of the regulations provides that an eligible_plan of a tax-exempt_entity may transfer amounts to and receive amounts from an eligible_plan of a tax-exempt_entity if certain conditions are met i the transferor plan provides for ii the receiving plan provides for the receipt of transfers iii the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred with respect to that participant or beneficiary immediately before the transfer and iv in the case of a transfer for a participant the participant has had a severance_from_employment with the transferring employer and is performing services for the entity maintaining the receiving plan consistent with sec_414 of the code sec_1_457-10 of the regulations provides for distributions made pursuant to a qualified_domestic_relations_order if a distribution or payment is made from an eligible_plan to an alternate_payee pursuant to a qualified_domestic_relations_order rules similar to the rules of sec_402 apply to the distribution sec_414 provides that the term alternate_payee means any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant based upon the information submitted and the representations made by e and provided amendments are made to the plan as submitted by e we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the code and the regulations amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 of the code in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan plr-129406-08 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the plan is significantly modified this ruling will not necessarily remain applicable no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure copy for sec_6110 purposes
